Citation Nr: 0904180	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  95-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a rating in excess of 30 percent for 
headaches, to include a rating in excess of 10 percent 
earlier than April 6, 2006. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1982 to 
June 1983.

The veteran's claim of entitlement to service connection for 
a psychiatric disability appeal initially came to the Board 
of Veterans' Appeals (Board) from a May 1995 rating decision; 
the Board denied the veteran's claim in November 2006, but 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the claim to have two documents 
translated from Spanish into English.  While neither document 
was specifically described by the joint motion for remand 
(aside from their cites in the Court record), the Board 
undertook a thorough review of the claims file to ensure that 
all documents containing Spanish were translated.  The 
translations were completed, and all translated materials 
were reviewed by the Board and considered in its adjudication 
of this appeal as described below.

The appeal of the issue of entitlement to an increased rating 
for headaches came to the Board from a March 2006 rating 
decision, and the issue of entitlement to a TDIU came to the 
Board from a March 2007 rating decision.
 

FINDINGS OF FACT

1.  The evidence fails to show that the veteran's psychiatric 
disability either began during or was caused by his time in 
service.

2.  Prior to April 6, 2006, the medical evidence failed to 
show that the veteran had headaches with prostrating attacks 
occurring on average once per month over a several month 
period.

3.  The medical evidence fails to show that the veteran 
currently has frequent, completely prostrating headaches with 
prolonged attacks that are productive of severe economic 
inadaptability.

4.  The medical evidence fails to show that the veteran is 
unemployable as a result of his service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Criteria for a rating in excess of 30 percent for 
headaches, to include a 10 percent earlier than April 6, 
2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 
(2008).

3.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

It is noted that the veteran's claim was remanded pursuant to 
a Court order which directed that several medical records be 
translated from Spanish to English and considered in 
conjunction with the veteran's claim of entitlement to 
service connection for a psychiatric disability.  While the 
joint motion for remand failed to specify which documents to 
which it was referring, the Board undertook a meticulous 
review of the claims file and had all the Spanish documents 
translated.  The Board has carefully reviewed all of the 
translated documents, and although each translated documents 
may not have been specifically discussed, each document has 
been considered by the Board.  Nevertheless, while the 
documents in Spanish were translated and considered, they 
fail to show that a different result is warranted with regard 
to veteran's claim of entitlement to service connection for a 
psychiatric disability.

The evidence of record reveals that the veteran was involved 
in an incident in service in April 1983 in which he was 
struck in the head with a beer bottle and knocked 
unconscious.  A line of duty investigation determined that 
the veteran was not guilty of willful misconduct; and, 
therefore, the injury in the bar fight is considered to be in 
the line of duty.  The veteran contends that being struck by 
the bottle caused him to subsequently develop a psychiatric 
disability.  

Service medical records confirm that the veteran received 
lacerations to his scalp and was hospitalized with a head 
injury, but the records fail to reflect any diagnosis of, or 
treatment for, a psychiatric injury during service.  The 
veteran was treated for a sore back and headaches following 
the bar fight, but there was no mention of any psychiatric 
disability.  While the veteran indicated that he had 
depression/excessive worry on his personal medical history 
survey (completed at separation), complaining that he did not 
feel like he used to prior to his head injury; the veteran 
was nevertheless found to be psychiatrically normal on his 
separation physical; and a mental status evaluation conducted 
at time of separation found the veteran to be mentally 
responsible with no evidence of any significant mental 
illness; and he was psychiatrically cleared for any 
administrative action. 

Following service, the veteran underwent a VA examination in 
December 1983.  While the veteran indicated that he was very 
nervous, had insomnia, and did not feel like he did before 
the in-service fight, the examiner found normal psychiatric 
findings and did not diagnose the veteran with any 
psychiatric disability.

Subsequent records do not reflect a diagnosis of a 
psychiatric disorder until 1994, more than 10 years after the 
veteran was discharged from service, when the veteran was 
diagnosed with major depression.  His psychiatrist disability 
has been variously diagnosed since as major depressive 
disorder (by a Social Security disability determination and 
by a 1994 treatment record), an unspecified psychotic 
disorder and alcohol abuse (by Dr. Castro de Jesus), a 
somatoform disorder (at a December 1995 psychiatric 
evaluation), and a mild anxiety disorder (November 2005 VA 
examination).  These records, however, fail to show that the 
veteran's psychiatric condition was incurred in service.  

In January 1996, the veteran was examined by Dr. Juarbe, a 
private physician, who recounted the events of the veteran's 
in-service head trauma and indicated that from then on the 
veteran had had headaches that caused him to blank out, hear 
voices, feel persecuted, and feel extremely depressed.  
However, the doctor indicated that he did not even begin to 
treat the veteran until 1995, and, as such, all of the 
doctor's information appears to be subjectively relayed by 
the veteran without any objective confirmation.  
Additionally, the examiner did not provide any rationale for 
why the head injury in service caused the onset of a 
psychiatric condition.

In November 2005, the veteran underwent a VA examination.  
The examiner reviewed the veteran's treatment records and 
claims file and examined the veteran.  The examiner noted 
that the veteran had received psychiatric treatment in 1975 
following the death of his sister.  The examiner diagnosed 
the veteran with a mild anxiety disorder; however, he opined 
that based on the veteran's history, records, and 
evaluations, he considered that the anxiety disorder was not 
due to, caused by, the residual of, or the result of the 
veteran's time in service, nor was it secondary to the head 
injury sustained while the veteran was in military service.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In fulfilling this responsibility, the Board accords greater 
probative weight to the opinion of the VA examiner.  In 
reaching his conclusion, the examiner reviewed the veteran's 
entire claims file and examined the veteran before drawing 
his conclusion.  There is no indication Dr. Juarbe had access 
to the veteran's service medical records.  Additionally, it 
is important to note that the veteran did not seek medical 
treatment for any psychiatric illness for ten years following 
his accident in service, thereby eroding any connection 
between his psychiatric condition and his in-service 
incident.  Indeed, the complaints cited by Dr. Juarbe as 
present since service and presumably the basis for his 
conclusion essentially linking current disability to service, 
were not recorded in the 1983 VA examination report, nor 
noted in the Report of Mental Status Evaluation completed in 
June 1983, shortly before the veteran's discharge from 
service.  This evaluation, performed after the veteran 
prepared his Report of Medical History where he indicated he 
had depression or excessive worry, showed the veteran's mood 
or affect was unremarkable, (as opposed to depressed, 
anxious, flat, labile, manic or hypomanic).  His thought 
content was likewise normal.  (Areas in the evaluation report 
where it could have been indicated the veteran's thought 
content was abnormal or with hallucinations, paranoid 
ideations or delusions were left blank.)  

Under these circumstances, the Board concludes the evidence 
fails to provide a basis for awarding service connection, and 
while the veteran believes that his in-service head injury is 
the cause of his psychiatric disorder, he is not medically 
qualified to testify about a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the appeal is denied. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Service connection was granted for the veteran's headaches by 
a March 2006 rating decision, which assigned a 10 percent, 
effective October 10, 1995 (the date that new and material 
evidence was received to reopen the veteran's claim).

In April 2006, the veteran submitted new evidence and 
requested a re-evaluation of his case.  The veteran was 
provided with a VA neurological examination in July 2006, and 
in an August 2006 rating decision the RO increased the 
veteran's rating for headaches from 10 percent to 30 percent, 
making the increased rating effective from April 6, 2006, the 
date which the veteran's "claim for an increase" was 
received.  

In September 2006, a notice of disagreement was received from 
the veteran in which he disagreed with the amount of the 30 
percent rating and with its effective date.  It is important 
to note that the veteran did not disagree with the effective 
date assigned for the grant of service connection as 
established by the March 2006 rating decision, rather he 
asserted only that the 30 percent rating should have been 
made effective as of the date service connection was granted, 
October 10, 1995, and he argued that his headaches were more 
severe than they were currently rated (30 percent), 
suggesting that a 100 percent rating should be assigned.  As 
such, it is apparent that the veteran was not really pursuing 
an earlier effective date as much as he was seeking a higher 
rating earlier than it was previously awarded.  Accordingly, 
the Board will construe the September 2006 notice of 
disagreement as a disagreement with the initial rating 
assigned by the March 2006 rating decision.  
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

As such, two questions must be answered: 1) entitlement to a 
rating for headaches in excess of 10 percent earlier than 
April 2006; and 2) entitlement to a rating in excess of 30 
percent for headaches.

The veteran contends that the grant of 30 percent should date 
back to the date that service connection was awarded in 
October 1995.  He is currently rated at 30 percent for his 
headaches under § 38 C.F.R. § 4.124a, DC 8100.  Under this 
diagnostic code, a 10 percent rating is assigned for migraine 
headaches when a veteran has characteristic prostrating 
attacks averaging one in 2 months over last several months.  
A 30 percent rating is assigned for migraine headaches when a 
veteran has characteristic prostrating attacks averaging once 
per month over last several months.  A 50 percent rating is 
assigned for migraine headaches when a veteran has very 
frequent completely prostrating headaches with prolonged 
attacks that are productive of severe economic 
inadaptability.

Entitlement to a rating for headaches in excess of 10 percent 
earlier than April 2006

Only limited medical evidence is of record from the early 
part of the veteran's appeal that addresses the frequency or 
severity of his headaches.  In January 1994, the veteran 
stated that he had been suffering from frequent headaches, 
but this vague statement does little to enlighten the Board 
as to either the frequency or the severity of the veteran's 
headaches at that time.  In a Social Security Administration 
(SSA) disability application from September 1994, the veteran 
stated that he was unable to work on account of his headaches 
and mental condition.  The veteran described his headaches as 
sharp.  In October 1995, the veteran described constant 
headaches.

In a February 1996 SSA decision, the veteran's headaches were 
noted to respond to treatment.  In December 1996, the veteran 
indicated that had had headaches since being struck in the 
head with a beer bottle while in service.

In May 2005, the veteran underwent a VA examination.  The 
examiner noted that at a VA examination in 1983, the veteran 
had described having headaches approximately four times per 
week which would last anywhere from several hours to the rest 
of the day.  The veteran was prescribed Fioricet, and the 
examiner specifically remarked that there was no prostration, 
although the veteran asserted that the headaches were 
accompanied by dizziness and irritability.  The veteran 
indicated that the headaches had continued in a similar 
pattern since 1983.  However, neurological testing was 
normal, and the veteran was noted to be independent in the 
activities of daily living and in self-care. 

The veteran underwent a VA examination in November 2005 to 
evaluate his mental condition; however, while the veteran 
complained of muscular pain in his neck, he made no mention 
of any headaches.

In March 2006, a private treatment record noted that the 
veteran had persistent headaches, but no additional details 
were provided regarding the headaches.

While the veteran has complained of headaches for a number of 
years, the medical evidence has failed to show that the 
headaches are prostrating, as the VA examiner in 2005 
specifically found no prostration with regard to the 
headaches.  Additionally, the examiner indicated that 
medication had a beneficial effect in countering the impact 
of the headaches.  Therefore, even though the veteran 
described headaches which occurred several times per week, 
they were not shown to rise to the level sufficient to 
warrant a rating in excess of 10 percent prior to April 2006.

Rating in excess of 30 percent for headaches

In July 2006, the veteran underwent a VA examination at which 
he complained of chronic recurring headaches.  The veteran 
indicated that he typically got headaches about three times 
per week with each one lasting between one and three days.  
The veteran denied any nausea or vomiting with his headaches.  
The veteran treated the bad headaches by lying in bed for a 
few hours and would also take some prescribed medication.  
Nevertheless, the veteran was able to continue doing basic 
chores when the headaches were of less severity, and he was 
described as being independent in all his activities of daily 
living.  The veteran had never been to the emergency room on 
account of a headache; and the examiner stated that the 
veteran's headaches were of the same frequency and intensity 
as reported on the VA examination in May 2005.

Based on the findings of this examination, the RO increased 
the veteran's rating from 10 percent to 30 percent.

However, since the July 2006 examination, little medical 
evidence has been submitted to show that the veteran's 
headache condition is more severe than it is currently rated.  
In fact, if anything, the evidence shows that a 30 percent 
rating is excessive.  For example, in a June 2007 VA 
treatment record, it was noted that the veteran was negative 
for headaches; and in a July 2007 treatment record it was 
indicated that the veteran had only occasional headaches, 
secondary to trauma.

The medical evidence of record fails to show that the veteran 
has very frequent completely prostrating headaches with 
prolonged attacks that are productive of severe economic 
inadaptability.  It is conceded that the veteran has not 
worked in a number of years, but as discussed in conjunction 
with the veteran's claim for a TDIU, this is primarily a 
result of his non-service connected mental condition and not 
his service connected headaches.  As such, the veteran's 
headaches are not considered to be productive of severe 
economic inadaptability.  Additionally, the July 2007 
treatment record reported only occasional headaches, which 
falls well short of the requirement of very frequent 
headaches required for a rating in excess of 30 percent.  The 
evidence similarly fails to show that the veteran's headaches 
are completely prostrating as it was noted at the July 2006 
VA examination that while the veteran does lay down for some 
headaches, he is still able to do his basic chores despite 
the headaches much of the time.  As such, the criteria for a 
50 percent rating have not been met, and the veteran's claim 
is therefore denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the veteran's claims file suggests that there is 
something exceptional or unusual about the veteran's 
headaches.  Therefore, an extra-schedular rating is not 
warranted.  

III.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

In this case, the veteran is only service connected for 
headaches which are rated at 30 percent.  As such, the 
veteran fails to meet the schedular criteria for a TDIU.  
Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

In this case, the evidence fails to show that the veteran's 
headaches have prevented him from working.  It is conceded 
that the headaches could impair his employability, but some 
interference with employment is contemplated in a 30 percent 
rating.  

The veteran has not worked since approximately 1994 and he is 
in receipt of SSA disability.  In July 1995, Dr. Juarbe 
indicated that due to the veteran's mental condition, he has 
not worked since 1994.

In January 1996, Dr. Juarbe indicated that the veteran's 
mental condition had not improved and had gotten worse, and 
he opined that at that moment the veteran could not carry out 
any remunerative labor and required indefinite psychiatric 
treatment.  While this opinion did not specifically conclude 
that the veteran was unemployable solely because of his non-
service connected mental condition, the opinion did not even 
mention the veteran's headaches, and the essence of the 
opinion was that the veteran was unemployable as a result of 
his mental condition.

While the veteran has asserted that he cannot work, he has 
not specifically asserted that it is because of his lone 
service connected disability.  Furthermore, at his VA 
examination for his headaches in May 2005, the examiner 
indicated that the veteran was independent in his activities 
of daily living and self-care, despite the headaches, and 
there was no indication that the veteran could not work 
because of his headaches.

The medical evidence therefore shows that the veteran's 
employability is precluded by his non-service connected 
psychiatric condition, and not by his lone service connected 
headache disability; and no medical opinion of record has 
been submitted that even suggests that the veteran may not be 
able to work on account of his headaches.  Accordingly, the 
criteria for a TDIU have not been met, and the veteran's 
claim is denied.




IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, with regard to the issues of TDIU and 
entitlement to service connection for a psychiatric 
disability, required notice was provided by a letters dated 
in March 2005 and January 2007, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

With regard to the issue of headaches, the veteran's claim 
was for service connection, which was granted during the 
course of this appeal.  The veteran then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  

VA and private treatment records have been obtained as have 
SSA records and service treatment records.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a psychiatric disorder is denied.

A rating in excess of 30 percent for headaches, to include a 
rating in excess of 10 percent for headaches prior to April 
2006, is denied.

A TDIU is denied.
  

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


